Carley, Justice,
dissenting.
Because the record clearly shows that parental fitness was not a contested issue below, this case is ripe for decision. I therefore dissent to the majority’s remand for the purpose of addressing the previously unchallenged issue of parental fitness.
*686Decided November 15, 1999.
Howard G. Sokol, Vicky O. Kimbrell, Phyllis J. Holmen, Lisa J. Krisher, for appellant.
Martin L. Fierman, Alan W. Thrower, Kutner & Bloom, Jean M. Kutner, for appellees.
David A. Webster, Bondurant, Mixson & Elmore, Lynn M. Adam, Thurbert E. Baker, Attorney General, William C. Joy, Senior Assistant Attorney General, ShalenA. Sgrosso, Assistant Attorney General, amici curiae.